Citation Nr: 0714037	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-34 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to July 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for low back and 
right knee disabilities that he asserts he injured during 
service.  Review of the service medical records shows that he 
was treated for complaints of right knee disability while on 
active duty.  In testimony at his hearing before the 
undersigned, the veteran noted that he continued to have 
complaints of right knee pain.  He has not been afforded a 
compensation examination to ascertain the etiology of any 
current right knee disability.  

Regarding his claimed low back disorder, it is noted that at 
his hearing the veteran indicated that he had injured his 
back while stationed at a Navy facility in Bangor, 
Washington.  It is contended that, as the veteran was a 
Marine, the medical records from the Navy medical facility at 
which he was treated may not have been associated with his 
service medical records.  A review of the service medical 
records on file does reveal numerous records from the Keyport 
Branch Dispensary, Bangor Annex, Keyport, Washington.  These 
records include the separation examination which is negative 
for any pertinent complaints or findings, other than an 
unexplained positive finding of "swollen or painful 
joints."  Knee and back problems are specifically denied.  
Nevertheless, in view of the VA's duty to assist as expanded 
by 38 U.S.C.A. § 5100 et seq., a search for additional 
records as to the back will be made.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National 
Personnel Records Center or any other 
indicated source and ascertain whether 
there are records of treatment that the 
veteran claims to have received at the 
Navy medical facility in Bangor, 
Washington, especially concerning the 
back.  If no additional records are found 
or available, attempts made to obtain the 
documents should be documented in the 
claims folder.

2.  Thereafter, and whether or not records 
are obtained, the RO/AMC should arrange for 
the veteran to undergo an appropriate 
examination to ascertain the current nature 
and etiology of any low back and right knee 
disorders.  Initially, it should be 
determined whether there are chronic 
disorders of the back or knee.  If so, the 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent or 
greater) that any currently manifested 
disorder is related to complaints and 
findings that the veteran had while in 
service.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


